STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  May 8, 2018
              Plaintiff-Appellant,

v                                                                 No. 337113
                                                                  Oakland Circuit Court
DONALD WAYNE BARNES III,                                          LC No. 2016-257776-FH

              Defendant-Appellee.


Before: SERVITTO, P.J., and MARKEY and O’CONNELL, JJ.

PER CURIAM.

       The prosecution appeals as of right the trial court’s order quashing search warrants,
suppressing physical evidence, and dismissing the charge against defendant, Donald Wayne
Barnes III, with prejudice. Because we conclude that the warrants were supported by probable
cause, we reverse and remand to the trial court for further proceedings consistent with this
opinion.

                                     I. BACKGROUND

        This case involved an investigation into illegal sales of marijuana at the Metro Detroit
Compassion Club (MDCC), a Michigan nonprofit corporation whose stated purpose is to
“provide a membership-based forum for compliance with the Michigan Medical Marihuana Act
of 2008; to raise awareness about the safety and efficacy of medical marihuana; to encourage
social networking among licensed patients, caregivers and members of the Corporation.” Barnes
is MDCC’s registered agent.

        In the spring of 2014, Detective Eric Buckberry of the Oakland County Narcotics
Enforcement Team used a confidential informant (CI) to make four controlled buys at MDCC’s
facility located on Perry Drive in Waterford, Michigan. The CI was a licensed medical
marijuana cardholder. He did not have a registered caregiver, and he had no prior relationship
with any of the members of MDCC.

        In November 2014, Detective Buckberry sought and obtained search warrants for three
locations: MDCC at Perry Road (the Perry warrant), Barnes’s home address on Meadowbrook
Lane (the Meadowbrook warrant), and a warehouse facility on Brown Road (the Brown
warrant). The affidavit in support of the Brown warrant relied on information discovered during
the searches executed pursuant to the Perry and Meadowbrook warrants. Those searches turned

                                              -1-
up documents connecting Barnes to the Brown Road facility. As a result of evidence seized
during the execution of the warrants, the prosecution charged Barnes with one count of
possession with intent to deliver a controlled substance, MCL 333.7401(2)(d)(iii) (marijuana less
than 5 kilograms or fewer than 20 plants).

        In October 2016, Barnes moved to quash the search warrants and suppress the evidence.
The trial court granted Barnes’s motion and dismissed the case with prejudice. The trial court
found the Perry search warrant affidavit inadequate because it contained no evidence that Barnes
owned or operated MDCC or that Barnes sold marijuana to the CI or was present at the time of
the sale. The trial court noted that Barnes was the registered agent for MDCC but found no
connection between Barnes’s role as MDCC’s registered agent and the daily operation of
MDCC. The trial court also found the Meadowbrook search warrant affidavit insufficient
because it made no connection between the illegal sales at MDCC and Barnes’s house. The trial
court determined that a registered agent would not have documents pertaining to the corporation
at home. The trial court rejected the presence of a vehicle registered to Barnes at MDCC as a
sufficient connection. Finally, the trial court declined to permit the use of evidence seized during
the searches under the good-faith exception to the exclusionary rule because the affidavits were
so lacking in probable cause that reliance on the affidavits and warrants was unreasonable.

                                          II. ANALYSIS

        On appeal, the prosecution contends that the trial court erred by granting Barnes’s motion
to quash the search warrants and dismiss the case with prejudice. We agree. “We review for
clear error a trial court’s findings of fact in a suppression hearing, but we review de novo its
ultimate decision on a motion to suppress.” People v Hyde, 285 Mich. App. 428, 436; 775 NW2d
833 (2009). A finding is clearly erroneous “if the reviewing court is left with a definite and firm
conviction that a mistake has been made.” People v Johnson, 466 Mich. 491, 497-498; 647
NW2d 480 (2002). “We review de novo whether the Fourth Amendment was violated and
whether an exclusionary rule applies.” Hyde, 285 Mich. App. at 436.

       Both the United States and Michigan Constitutions guarantee the right against
unreasonable searches and seizures. US Const, Am IV; Const 1963, art 1, § 11; People v
Kazmierczak, 461 Mich. 411, 417; 605 NW2d 667 (2000). “Probable cause to issue a search
warrant exists where there is a substantial basis for inferring a fair probability that contraband or
evidence of a crime will be found in a particular place.” Kazmierczak, 461 at 417-418 (citation
and quotation marks omitted). “In Michigan, there is a presumption that an affidavit supporting
a search warrant is valid.” People v Mullen, 282 Mich. App. 14, 23; 762 NW2d 170 (2008). The
“preference for warrants . . . requires the reviewing court to ask only whether a reasonably
cautious person could have concluded that there was a substantial basis for the finding of
probable cause.” People v Russo, 439 Mich. 584, 603; 487 NW2d 698 (1992) (citations and
quotation marks omitted).

        The United States Supreme Court applied the “totality-of-the-circumstances approach” to
after-the-fact judicial review of a magistrate’s probable cause determination. Illinois v Gates,
462 U.S. 213, 238; 103 S. Ct. 2317; 76 L. Ed. 2d 527 (1983). Reviewing courts should afford “great
deference” to a magistrate’s probable cause determination and should not interpret warrant
affidavits “in a hypertechnical, rather than a commonsense, manner.” Id. at 236 (citation and

                                                -2-
quotation marks omitted). “Affording deference to the magistrate’s decision simply requires that
reviewing courts ensure that there is a substantial basis for the magistrate’s conclusion that there
is a ‘fair probability that contraband or evidence of a crime will be found in a particular place.’ ”
Russo, 439 Mich. at 604, quoting Gates, 462 U.S. at 238.

        In this case, the trial court failed to give deference to the magistrate’s decisions and did
not take into consideration the totality of the circumstances described in the warrants’ affidavits.
The trial court’s focus on Barnes’s relationship to MDCC was misplaced. “The test for
determining whether the description in the warrant is sufficient to satisfy the particularity
requirement is whether the description is such that the officers with a search warrant can with
reasonable effort ascertain and identify the place intended.” People v McGhee, 255 Mich. App.
623, 626; 662 NW2d 777 (2003) (citation and quotation marks omitted). A search warrant
authorizes a search of a particular place for suspected criminal activity, and that place’s
connection to a particular person is not important. Likewise, with regard to the Perry warrant, it
is irrelevant that the affidavit does not name Barnes as the one who sold drugs to the CI.
Whether probable cause existed to search the MDCC facility for evidence of suspected illegal
drug sales had nothing to do with Barnes.

       Regarding the Meadowbrook warrant to search Barnes’s residence, Detective Buckberry
averred that, in his experience as a narcotics officer, drug traffickers often keep records on
laptops, flash drives, and other electronic media and that those types of records may be found at
the Meadowbrook address. Barnes is the registered agent for MDCC. In addition, Barnes’s
vehicle was frequently seen parked outside MDCC. Under the totality of these circumstances, a
reasonably cautious person could conclude that evidence relevant to the investigation into illegal
drug sales at MDCC could be found in Barnes’s home.

        With regard to the Brown warrant, Detective Buckberry testified that business cards and
paperwork for the Brown Road warehouse were discovered at the first two locations being
searched. Detective Buckberry stated that the investigators suspected there was another facility
because there were no marijuana plants growing at Perry Road. In the context of an
investigation into illegal marijuana sales at MDCC, it would be reasonable for investigators to
suspect that evidence of a crime could be found at the Brown Road location. Paperwork
indicating the existence of the facility was discovered at both the Perry Road location and at
Barnes’s house. In addition, a vehicle registered to Barnes was seen parked at the Brown Road
location. Using common sense, a reasonably cautious person could find a connection among
Barnes, the Brown Road facility, and MDCC’s operations.

        Barnes argues that his role as MDCC’s registered agent does not show his involvement in
the day-to-day operations of MDCC because a registered agent is merely a person authorized to
receive service of process for a corporation. This argument is the type of overly technical
scrutiny cautioned against in Gates. The frequent presence of Barnes’s vehicle suggests that
Barnes himself was frequently present at MDCC. Therefore, his role as MDCC’s registered
agent was not solely ministerial, and that role was not the sole basis for the warrants. This
combination of facts supports probable cause to connect Barnes to MDCC.

       Barnes maintains that only one of his seven vehicles was seen at MDCC but was never
seen at his home, nor was Barnes himself seen at MDCC or at his home. Moreover, Barnes

                                                -3-
contends, the presence of his vehicle at MDCC does not connect him to evidence of illegal sales
of marijuana made by an unknown employee of the club. Barnes again improperly separates and
dismantles each detail standing alone. The totality of the circumstances connects Barnes to a
vehicle registered to him that was frequently parked at MDCC where a CI confirmed the illegal
sale of marijuana.1

        Barnes contends that Detective Buckberry’s observation of the CI’s entry into and exit
from MDCC were insufficient to show that the CI got marijuana at MDCC. Barnes fails to
account for Detective Buckberry’s full description of the CI’s buys. First, Detective Buckberry
searched the CI before and after the controlled buys. Officers followed the CI to MDCC the first
time, and Detective Buckberry personally drove the CI to MDCC the second, third, and fourth
time. Each time, the CI gave Detective Buckberry the marijuana he received after he came out
of MDCC. Not only did Detective Buckberry watch the CI enter and exit the building, Detective
Buckberry monitored the CI to ensure that he received the marijuana only from MDCC. The
CI’s entry into MDCC without marijuana and exit from MDCC with marijuana gives rise to a
fair probability that the CI obtained marijuana at MDCC.

        Similarly, Barnes argues that Detective Buckberry’s description of the controlled buys
states that the CI had no marijuana when he came out of MDCC. This argument isolates and
misinterprets one sentence of the affidavit. Detective Buckberry first stated that he searched the
CI “before and after the controlled purchases for money and drugs with negative results.”
Reading this statement in conjunction with the subsequent five sentences, however, it is clear
that Detective Buckberry provided the CI with funds before the buy and received marijuana from
the CI after the buy. Accordingly, the full description of the controlled buys in the affidavit
leaves a reasonably cautious person using common sense with the assurance that the CI bought
marijuana at MDCC.2

       Barnes challenges the characterization of the CI’s participation as “voluntary” because
Detective Buckberry testified that the CI cooperated with the police in exchange for lesser
charges. A quid pro quo arrangement is not incompatible with voluntary participation; incentive
is not coercion. In addition, the affidavit noted that the CI admitted to prior illegal drug
purchases. Furthermore, it does not undermine Detective Buckberry’s observation that the CI
obtained marijuana at MDCC despite not being a registered patient.

       Barnes argues that the controlled buys carried out by the CI did not support probable
cause because the transactions between the CI and MDCC were legal under the Michigan


1
  Because of this connection, we reject Barnes’s argument that Detective Buckberry’s experience
in investigating drug trafficking was irrelevant. Likewise, the listing of all of Barnes’s registered
vehicles was not irrelevant because it shows that Detective Buckberry looked into the vehicles
registered to Barnes before connecting a vehicle seen at MDCC with Barnes.
2
 Because the CI exchanged money for marijuana at MDCC, it is not clear why the affidavit’s
characterization of MDCC as a “business” rather than a “nonprofit corporation” was so
misleading as to undermine the magistrate’s finding of probable cause.


                                                 -4-
Medical Marihuana Act (MMMA), MCL 333.26421 et seq. Barnes contends that members of
MDCC were permitted to engage in “donation compensation transactions” with the CI, who was
a medical marijuana cardholder. Section 4 of the MMMA contradicts Barnes’s position. Section
4 requires a primary caregiver and a qualifying patient to be connected through the state’s
registration process. See MCL 333.26424(b). The warrant affidavit alleges “[t]hat the
confidential informant is a Michigan medical marijuana patient card holder, who has no
caregiver.” That is, the CI was not connected to anyone as a caregiver through the proper
registration process. Even if the person who assisted the CI at MDCC was a “primary caregiver”
under the MMMA, that person was not the CI’s registered primary caregiver.

       Barnes asserts that the CI signed up to become a member of MDCC. Under § 4 of the
MMMA, whether the CI became a member of MDCC is irrelevant. “Section 4 provides a broad
grant of immunity from criminal prosecution and civil penalties to registered qualifying patients
and connected primary caregivers.” People v Hartwick, 498 Mich. 192, 215; 870 NW2d 37
(2015). Thus, for the person assisting a qualifying patient to claim immunity under § 4, that
person must be connected to the qualifying patient through the state registration process.3
Barnes does not assert or provide proof that the CI was connected to anyone at MDCC in that
manner. For these reasons, we hold that the trial court erred by granting Barnes’s motion to
quash the search warrants and suppress the evidence against Barnes.4 Because the warrants were
supported by probable cause, we need not address whether the good-faith exception to the
exclusionary rule applies. See People v Goldston, 470 Mich. 523, 526; 682 NW2d 479 (2004).

        We reverse and remand for further proceedings consistent with this opinion. We do not
retain jurisdiction.

                                                              /s/ Jane E. Markey
                                                              /s/ Peter D. O’Connell




3
  Similarly, to the extent that Barnes argues that the transactions were legal under § 8, MCL
333.26428, this Court has held that a defendant may not raise a § 8 defense in a prosecution for
“transactions involving marijuana that do not involve the defendant’s own primary caregiver[.]”
People v Bylsma, 315 Mich. App. 363, 384; 889 NW2d 729 (2016).
4
  Barnes requested a hearing pursuant to Franks v Delaware, 438 U.S. 154; 98 S. Ct. 2674; 57 L. Ed.
2d 667 (1978), asserting that Detective Buckberry’s affidavits contained deliberate falsehoods or
reckless disregard for the truth, but the trial court did not rule on that request. Barnes’s motion to
quash in the trial court is not accompanied by affidavits or an offer of proof supporting his
allegations of falsehood or reckless disregard for the truth. Accordingly, it would have been
proper for the trial court to deny the Franks hearing. See People v Franklin, 500 Mich. 92, 103;
894 NW2d 561 (2017). However, because the trial court quashed the search warrants and did
not reach the issue of whether Barnes was entitled to a Franks hearing, the trial court may, at its
discretion, allow Barnes to renew his request for a Franks hearing on remand.


                                                 -5-